Citation Nr: 0522641	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in March 1991, after 20 years of active  
military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim.  The RO in Winston-Salem, 
North Carolina, currently has jurisdiction over the claims 
folder.

This case was previously before the Board in November 2000 
and November 2003, when it was remanded for additional 
development.  Specifically, it was remanded in November 2000 
for the RO to address the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA) in the first instance.  
In November 2003, the claim was remanded in an attempt to 
verify the veteran's purported stressor through the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  As a preliminary matter, the Board finds that 
the remand directives have been substantially complied with, 
and, as such, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran did not engage in combat with the enemy 
during his period of active service.

3.  Although the medical evidence reflects that the veteran 
has been diagnosed with PTSD on various occasions, there is 
no credible supporting evidence to corroborate the veteran's 
report of in-service stressors upon which these diagnoses 
have been based.


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2004); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91 (1993); 
VAOPGCPREC 12-99 (October 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the November 9, 2000, enactment of 
the VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, correspondence was sent to the veteran in February 
2001, January 2002, November 2002, and March 2004, which, 
taken together, noted the issue on appeal, addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the July 1998 
Statement of the Case (SOC), and multiple Supplemental 
Statements of the Case (SSOCs), which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the most recent 
SSOC in May 2005 included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by VA.  For example, efforts were made 
to verify his purported stressors through the USASCRUR.  
Moreover, he has been accorded an examination in conjunction 
with this case.  In addition, he specifically indicated on 
his September 1998 Substantive Appeal that he did not want a 
Board hearing in conjunction with this appeal.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  In his various statements, the veteran 
essentially contends that he has PTSD due to an incident that 
occurred in September 1982 while on a support mission, when 
he fell down the side of a mountain, sustaining injuries to 
his face and teeth.  For example, he asserted that he lost 
his upper front teeth as a result of this fall.  He has 
acknowledged that he did not engage in combat while on active 
duty.

The veteran's service medical records contain no findings 
indicative of psychiatric problems while on active duty.  In 
fact, his psychiatric condition was consistently evaluated as 
normal on service examinations, to include his November 1990 
retirement examination.  Further, on a concurrent Report of 
Medical History, he indicated that he had not experienced 
depression or excessive worry, nor nervous trouble of any 
sort.

Similarly, the service medical records contain no findings 
which support the veteran's account of being injured when he 
fell down the side of a mountain; there is no record of 
treatment for any such injuries.  For example, dental records 
are negative for a fall with loss of the upper front teeth.  
Dental treatment records show that in September 1982, the 
veteran was treated for a loose filling of tooth number 7 and 
he was fitted with a temporary crown.  Numbers 6 and 8 were 
noted to be carious.  In October 1983, it was noted that he 
lost his temporary crown of tooth number 7.  The examiner 
noted that the tooth was fractured just above the gum line.  
A temporary acrylic crown was fabricated and cemented.  The 
crown came off in December 1983.  In January 1984, he was 
seen for caries of tooth numbers 8 and 9 in January 1984.  
Thereafter, in April 1984, the crown on tooth number 7 was 
fixed.  In May 1988, the crown of tooth number 7 again fell 
off and was recemented.  In July 1988, crown number 7 was 
recemented and found to be "solid as a rock and 
asymptomatic."  In May 1989, he was found to be a good 
candidate for single tooth implant due to root fracture of 
tooth number 7.  Tooth number 7 was ultimately extracted in 
August 1989.  In February 1990, caries were found in tooth 
numbers 8, 9, and 10.

There is also no indication of any such injuries on the 
November 1990 retirement examination, and on the concurrent 
Report of Medical History the veteran indicated that he had 
not experienced severe tooth or gum trouble, nor a head 
injury.

Also on file are post-service medical records which cover a 
period from 1991 to 2000, which reflect treatment for a 
variety of medical conditions.  However, there is no 
indication of psychiatric problems until March 1997, when he 
had his initial evaluation for PTSD, which he contended was 
due to falling down the side of a mountain.  Nevertheless, it 
should be noted that there are references to his account of 
this purported in-service fall in prior records, to include a 
June 1996 VA general medical examination.  In any event, he 
was subsequently diagnosed with PTSD in April 1997.  
Moreover, a May 1997 VA mental disorders examination 
diagnosed PTSD, and attributed it his account of the in-
service fall down the side of a mountain.

As noted above, this case was remanded in November 2003 in an 
attempt to verify the veteran's account of the in-service 
fall down the side of a mountain (i.e., his purported 
stressor) via the USASCRUR.  In January 2004, the USASCRUR 
responded that information regarding the veteran falling down 
and injuring his teeth should be maintained in his service 
medical or dental records.

No evidence is otherwise of record which confirms the 
veteran's account of falling down the side of a mountain 
while on active duty, and that he sustained injuries as a 
result thereof.  In fact, an August 2002 Board decision 
denied service connection, in part, for residuals of a jaw 
injury and dental trauma, both of which the veteran asserted 
occurred as a result of this purported fall, finding that 
there was no evidence of treatment for a jaw injury or dental 
trauma during service.  Nothing indicates the veteran 
appealed this decision to the Court.  As such, it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).  Here, the veteran has 
acknowledged that he did not engage in combat while on active 
duty, nor does he allege that the purported stressor occurred 
while engaged in combat.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no competent medical 
evidence of treatment for psychiatric problems during 
service, and that the veteran's psychiatric condition was 
clinically evaluated as normal on his November 1990 
retirement examination.  Moreover, there is no competent 
medical evidence indicating treatment for any psychiatric 
problems until March 1997, approximately 6 years after his 
separation from service.  The Court has indicated that the 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).

The Board acknowledges that the veteran has received medical 
diagnoses of PTSD, attributed to his account of what occurred 
during service.  However, the Court has held the just because 
a physician or other health professional accepted the 
veteran's description of his active service experiences as 
credible and diagnosed the veteran as suffering from PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  The primary issue in 
this case is whether the veteran has presented credible 
supporting evidence that the claimed stressor occurred.

As mentioned above, the only purported stressor of record is 
the veteran's account of falling down the side of a mountain 
while on active duty, sustaining injuries including the loss 
of his upper teeth.  Further, the Board has already 
determined that the veteran did not engage in combat while on 
active duty, nor does he allege the stressor occurred during 
combat, and, as such, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application in the instant case. 

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board finds that there is no independent evidence to 
verify the veteran's account of any of the alleged in-service 
stressor.  As already stated, the USASCRUR reported in 
January 2004 that the necessary information should be 
maintained in the veteran's service medical or dental 
records.  However, a thorough review of these records contain 
no findings of injuries sustained as a result of falling down 
a mountain, to include the loss of the upper teeth.  Thus, 
the purported stressor is unverified.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressor.  Further, his purported stressor did not 
concern an incident involving his entire unit.  In addition, 
as detailed above, the service medical and dental records 
contain no findings indicative of the injuries purportedly 
incurred as a result of the stressor.  Moreover, the veteran 
has since provided no additional details which would warrant 
further research through the USASCRUR.  See Fossie v. West, 
12 Vet. App. 1 (1998)

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressor, as required for service connection for PTSD 
to be granted.  38 C.F.R. § 3.304(f).  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


